Title: John Adams to Abigail Adams, 14 November 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Nov. 14. 1794
          
          By the Post of Yesterday I received your kind Letter of the 4th. of this month, and, by it, was relieved from a great Anxiety on Account of your health and that of Louisa. The News from the orchard is also very pleasant, I wish I could hear as good News from Hancocks Meadow. A Covering would keep it warm But I leave all to your better Judgment.
          No senate Yet.—
          Mrs Morris by her son has received “a Gallery of Fashion” i.e. Prints of Ladies Dresses in all the Months of the Spring & summer— The House goes on rapidly.— Speculation always ends in Extravagance— I love these People too well to be an uninterested Spectator, of what I fear is not Wisdom— But it is indeed properly Speaking as you’l say, none of my Business.
          Mr M. declines the Election as Senator— Tenche Cox or Fitzsimmons or Bingham will it is said be chosen.—
          Our senate is under a Cloud— Two Members Frelinghuysen & Ross are with the Army vs the Rebels— Butler Bur & Bradley are absent no body knows why— Several are sick and there are several Vacancies &
          Adieu
          
          
          
          
            Col Smith is in Town— He breakfasted with me two days ago & dined with me & the Ps. yesterdy
          
        